Citation Nr: 0709620	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-32 870	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for left shoulder 
myositis.

2.  Entitlement to service connection for fibromyalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 until 
September 1957.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a November 2002 
rating decision of the VA Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
disabilities that included chronic left shoulder myositis and 
fibromyalgia.  

This case was remanded by the Board for additional 
development in April 2006.


FINDINGS OF FACT

1.  The veteran does not have left shoulder myositis that is 
related to his military service.

2.  The veteran does not have fibromyalgia that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have left shoulder myositis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The veteran does not have fibromyalgia that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002 and April 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of previous remand and RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue, and the text of the relevant portions of the VA 
regulations.  The veteran was also specifically apprised of 
the criteria for assigning disability ratings or for award of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and Social Security Administration (SSA) records, 
and secured an examination in furtherance of his claim.  VA 
has no duty to inform or assist that was unmet.

The veteran's SMRs are of record, and they show that he was 
seen for a pulled a muscle on January 31, 1957, and that on 
February 19, 1957, he complained that his shoulder still 
hurt.  The records also show that the veteran was involved in 
a slow speed truck/train crash on February 26, 1957, in which 
the veteran was driving the truck.  Contemporaneous treatment 
records show no treatment related to this accident, but a 
Clinical Record Cover Sheet, dated March 30, 1957, indicates 
a diagnosis of myositis, acute, left shoulder, organism 
unknown.  The veteran's discharge examination reported no 
abnormalities other than comments related to his tonsils and 
a small scar, and the veteran himself denied other illness, 
injury, operations, or hospitalization of significance.  In 
an April 2003 Statement In Support of Claim, the veteran 
opined that the train accident may have been the start of his 
claimed disabilities.  

Records provided by the Social Security Administration (SSA) 
indicate that the veteran was evaluated in December 1977 as 
being disabled under the laws administered by SSA based on 
pain associated with his neck.  SSA disability was terminated 
in October 1982 based on medical evidence that the veteran 
was again able to do substantial gainful work in August 1982.  

The veteran was afforded a VA examination in October 2006 for 
the purpose of determining whether his claimed disabilities 
are related to his military service.  The examiner noted the 
veteran's in-service injury to the left shoulder, and that, 
as reported by the veteran, over the past 50 years he has 
developed some fibromyalgia with a systemic problem involving 
total body pain.  The veteran reported that he has pain, 
soreness, and tenderness at the left shoulder, and that 
repetitive use and weather changes bother and irritate it.  
There had been no surgery, and the veteran was not using any 
assistive devices.  Normal daily activity was reported as 
hard and difficult because of the pain.  

On examination, the veteran's left shoulder showed abduction 
to 90 degrees, forward flexion to 90 degrees, and internal 
and external rotation to 90 degrees, with pain throughout the 
range of motion.  Repetitive use caused an increase in ache 
and pain, soreness, tenderness, and fatigability.  No flare-
ups were noted, but the veteran reported there are times when 
pain in all joints comes and goes because of the 
fibromyalgia.  

The examiner diagnosed left shoulder myositis and 
fibromyalgia.  The examiner noted that fibromyalgia is a very 
enigmatic diagnosis, and that nobody knows the etiology of 
it.  Because the veteran's "original left shoulder condition 
started way back in the 50's," the examiner stated that 
whether or not there is any current left shoulder myositis or 
fibromyalgia that is related to the remote in-service injury 
is purely speculative.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence of current disabilities as 
claimed, and there is medical evidence of an incident in 
service in 1957.  However, there is no medical evidence of a 
nexus between the current disability and the in-service 
incident.  The October 2006 VA examiner determined, based on 
all of the medical evidence of record, that to say that there 
was, or was not, a medical nexus between the currently 
diagnosed disorders and the veteran's military service would 
require speculation.  Absent medical evidence of a nexus 
between the current disabilities and the in-service incident, 
service connection must be denied.

The veteran contends that his current disabilities may be the 
result of the in-service train accident or diagnosed 
myositis.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).  Consequently, the veteran's own 
assertions as to the etiology of his left shoulder myositis 
and fibromyalgia have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current left shoulder myositis or fibromyalgia is 
not traceable to disease or injury incurred in or aggravated 
during active military service.

The Board notes that the veteran's accredited representative 
contends that the VA examiner's opinion was not "properly 
formatted" in that it did not express an opinion in terms of 
"is due to," "is more likely than not," "is at least as 
likely as not," or "is not as likely as not."  Moreover, 
it is contended that, absent a "properly formatted" medical 
opinion that neither proves nor disproves that the veteran's 
disabilities are related to military service, the proof 
settles to equipoise, and that the result then somehow 
automatically becomes "as likely as not" that each 
disability was the result of military service.  The veteran's 
representative's argument is imaginative, but unavailing.  

The examiner's opinion was not improperly formatted.  The 
examiner simply could not provide any opinion as to whether 
the veteran's disabilities are related to his service without 
resorting to speculation.  It has long since been established 
by VA regulation and relevant case law that service 
connection may not be based on a resort to speculation or 
even remote possibility, and that, therefore, medical 
opinions that are speculative, general, or inconclusive in 
nature cannot be used to support a claim.  See 38 C.F.R. § 
3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  
Thus, because the examiner could not provide a medical nexus 
opinion without resorting to speculation, it is appropriate 
that he did not speculate.  As noted, without medical 
evidence (opinion) of a nexus between the current 
disabilities and military service, service connection must be 
denied.

As for the argument that absent a medical nexus opinion the 
evidence defaults to equipoise, and then somehow the result 
automatically becomes "as likely as not" that the 
disabilities were the result of service, this argument also 
fails.  Recalling that the missing element here is the third 
element, medical evidence of a nexus between the current 
disabilities and military service, the Board must weigh, as 
it has, all of the probative evidence to determine whether 
there is an approximate balance of negative and positive 
evidence on the merits as to this specific question.  Here, 
as noted above, the Board has found that there is not an 
approximate balance of negative and positive evidence.  In 
fact, there is simply no probative medical evidence at all 
that relates to the nexus question.  

The only "evidence" that the veteran's current disabilities 
are related to his military service are the contentions of 
the veteran himself.  As previously noted, there is no 
evidence that the veteran is qualified to render competent 
medical opinion as to the etiology of his disabilities, and 
his assertions in this regard therefore have no probative 
value.  Moreover, nowhere in the record is there any 
probative medical evidence or opinion that either claimed 
disability is related to service.  This is manifestly 
different from there being probative medical evidence both 
for and against the claim, which evidence might be found to 
be in relative equipoise.  Here, it is the absence of medical 
evidence showing chronic disability at separation from 
service or for many years thereafter that weighs against the 
claims of service connection and is uncontradicted by any 
affirmative evidence of a relationship between current 
disability and event coincident with service.  

To summarize once again, on the basis of the foregoing 
analysis, and after consideration of all the evidence, the 
Board finds that, absent medical evidence of a nexus between 
the current disabilities and the in-service incident, the 
preponderance of the evidence is against these service 
connection claims, and they are denied.  


ORDER

Entitlement to service connection for left shoulder myositis 
is denied.

Entitlement to service connection for fibromyalgia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


